Citation Nr: 1207889	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  05-41 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran appeared and gave testimony before the Board in March 2009.  A transcript of the hearing is of record.  In April 2009, the Board remanded the issue to further develop the medical record and to obtain records to verify claimed stressors.  

The Board then denied the Veteran's claim in a September 2010 decision, which he appealed to the Veterans Claims Court.  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court Clerk remanded this case back to the Board in June 2011.  Following an additional review of the record, the Board finds another remand warranted for further development and medical inquiry.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Board finds remand warranted so that additional VA treatment records may be included in the claims file, and so that additional medical inquiry may be conducted.  

First, a June 2010 VA treatment record noting a diagnosis of PTSD is referenced in the JMR but was not included in the claims file at the time of the decision.  Remand to obtain that record, and any other VA treatment records dated since September 2009 is necessary.   

Second, additional medical inquiry is warranted here to determine whether the Veteran currently has PTSD, and if so, whether that disorder relates to the stressors he experienced during service.  

Specifically, in the September 2010 decision, the Board denied the Veteran's claim because the evidence at that time indicated that he did not have PTSD.  Evidence that has come to light since then reflects that he has been diagnosed with PTSD.  As noted, the June 2010 VA treatment record noted in the JMR reportedly lists that diagnosis.  In addition, a November 2011 VA clinical record from a treating Physician Assistant finds that he has the disorder.  

On the issue of diagnosis, that opinion cannot be relied upon because it is not provided by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  See 38 C.F.R. § 3.304 (2011).  Rather, as noted above, that opinion was provided by a Physician Assistant.  Nevertheless, the opinion and the June 2010 record justifies further medical inquiry.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VAMC Charleston for the period from September 2009 to the present and associate them with the claims file. 

2.  The Veteran should then be afforded an examination with a VA psychologist or psychiatrist or one contracted by VA in order to more accurately determine the exact nature and etiology of his claimed psychiatric disorder.  

The Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, advised him that failure to report for a scheduled VA examination or examinations without good cause may have an adverse effect on his claim. 

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed. 

Following completion of the appropriate examination, the examiner should specifically comment as to whether the Veteran currently has a diagnosis of PTSD.  

If there is a current diagnosis of PTSD, the examiner should identify the diagnostic criteria, including the specific stressor or stressors supporting the diagnosis.  The examiner should specifically address whether any claimed stressor regarding fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  

The record indicates that the Veteran was stationed at Cam Rahn Bay in the Republic of Vietnam from November 1971 to January 1972.  The examiner should particularly consider the Veteran's statement that he experienced trauma due to incoming rocket or mortar attacks while serving there, and should consider the evidence of record that multiple such attacks did in fact occur during his service there.

If the Veteran is diagnosed with a psychiatric disorder other than PTSD, the examiner is asked to offer a medical opinion on whether the diagnosed disorder is as likely as not related to service.    

A complete rationale must be provided for any opinion offered.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  In addition, a notation to the effect that this record review has taken place must be included in the examination report.  

3.  The RO should then readjudicate the Veteran's claim.  Should the benefits sought on appeal remain denied, he Veteran and his attorney should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in April 2010.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


